Blandford, J.
1. Although the declaration in this case was somewhat loosely drawn, yet not having been demurred to when it might have been amended, the defect cannot afterwards be taken advantage of.
2. While it was made to appear that there was a contract in writing between the parties as to the lease of the plaintiff’s land and the amount to be paid therefor by the defendent, yet it also appeared that the plaintiff had performed his part of the contract, and nothing remained to be done on the part of the defendant but to make a money payment. Under these facts, indebitatus assumpsit will lie to recover the money, and the contract is evidence of the debt. 18 Ga., 361; 2: Smith Lead. Case., 1 and notes.
3. The'president of a corporation who manages its business affairs is its active agent, and his admissions and promise to pay a debt of the corporation will bind the latter.
(a) There was sufficient evidence to have carried this case to the jury.
Judgment reversed.